Citation Nr: 1041080	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  07-21 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for 
fibromyalgia.

2.  Entitlement to an initial compensable rating for 
costochondritis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1997 to February 2001, 
and from September 2001 to December 2005.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

In August 2010, the Veteran testified during a hearing before the 
undersigned Veterans Law Judge at the RO; a transcript of that 
hearing is of record.

In August 2010, the Veteran's representative submitted additional 
medical evidence directly to the Board, with a waiver of initial 
RO consideration of the evidence.  This evidence is accepted for 
inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 
20.1304 (2009).

The Board additionally observes that an inferred claim for a 
total disability rating based on individual unemployability was 
denied by the RO in January 2010.  As the Veteran has not 
submitted a notice of disagreement regarding that decision, the 
issue of entitlement to a TDIU is not before the Board at this 
time.

Because the appeal involves disagreement with the initial rating 
assigned following the grant of service connection for 
fibromyalgia and costochondritis, the Board has characterized 
these matters in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).

The issues of entitlement to service connection for 
interstitial cystitis and sinusitis have been raised by 
the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's fibromyalgia is manifested by widespread 
musculoskeletal pain and tender points, fatigue, sleep 
disturbance, stiffness, paresthesias, headaches, irritable bowel 
symptoms, and refractory to therapy.  

2.  The symptoms attributable to the Veteran's costochondritis 
are duplicative of symptoms attributed to fibromyalgia.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent for 
fibromyalgia have not been met.  38 U.S.C.A. §1155 (West 2002); 
38 C.F.R. §§ 3.102, 4.71 Diagnostic Code 5025 (2010).

2.  The criteria for a compensable evaluation for costochondritis 
have not been met.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 
3.102, 4.20, 4.71 Diagnostic Code 5024, 4.73 Diagnostic Code 5321 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

The Veteran's claim is deemed to have arisen from an appeal of 
the initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Therefore, no further notice is needed under VCAA.

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's service 
treatment records (STRs) are on file.  VA Medical Center 
treatment records have been obtained.  Private medical records 
are on file.  The Veteran was afforded the appropriate VA 
examinations.  Neither the Veteran nor her representative has 
identified any outstanding evidence, to include medical records, 
which could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the 
RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran. Accordingly, 
the Board will address the merits of the claims.

General Law and Regulations-Higher Ratings

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where, as here, the question 
for consideration is entitlement to a higher initial rating since 
the grant of service connection, evaluation of the medical 
evidence since the grant of service connection to consider the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts found) 
is required.  Fenderson, 12 Vet. App. at 126.  

Factual Background

The Veteran underwent a VA fee-basis examination in January 2006.  
During the examination, she complained of easy fatigue, 
headaches, sleep disturbance, stiffness, burning, pricking, 
tickling, and tingling.  She indicated that she experienced her 
symptoms constantly, and activity made her symptoms worse.  She 
said that performing daily functions during flare-ups was 
difficult due to feeling very tired and difficulty concentrating.  
She was under continuous treatment to reduce her pain.  She had 
difficulty lifting objects, typing at a computer, and fatigued 
easily.  She reported that she was not working.

The examiner noted that the Veteran was able to brush her teeth, 
take a shower, drive a car, cook, climb stairs, dress herself, 
take out the trash, and walk with limitations due to pain.  She 
was unable to vacuum, perform gardening activities, or push a 
lawn mower because of difficulty lifting.

On objective examination, the Veteran suffered muscular pain 
which spread to both the left and right sides of her body, 
including the spine as well as the extremities above and below 
the waist.  There were tender points in the shoulders, chest, 
back, knees and shins.  The Veteran indicated that all of the 
joints except her fingers hurt, no matter what type of range of 
motion.  After repetitive use, the shoulders, chest, back, knees 
and shins were additionally limited by pain, fatigue, weakness, 
and lack of endurance.

Specifically, the examiner noted tender points on top of the left 
and right shoulders, bilateral parts of the chest, on the 
vertebrae, on the sides of the left and right knees, and on both 
the left and right shins.

The examiner concluded that the Veteran had chronic fibromyalgia 
manifest by burning pain in all her joints, overactive bladder, 
difficulty concentration, headaches, sore throat, and fatigue.  
It was also noted that the Veteran had costochondritis, manifest 
by tender points in her chest.

Private treatment records from 2006 and 2007 contain the 
Veteran's frequent complaints of chest pain.  The Veteran 
underwent therapy in June and July of 2006.  The therapist noted 
that the Veteran had chest and shoulder pain that progressed into 
her arms, knees, ankles, and back. She further observed that the 
Veteran fatigued very easily and had some difficulty breathing.

The Veteran submitted six lay statements in September 2006, all 
of which reiterate the Veteran's complaints of extreme pain.

In a February 2007 letter, L.C.C., P.A.-C, wrote that the 
Veteran's pain and fatigue issues were very difficult to treat, 
and as a result, she had a very low level of daily functional 
activity.  

In a new patient evaluation from February 2007, it was noted that 
the Veteran had fatigue, tingling, nausea, cramping of the 
abdomen, constipation and diarrhea, aching joints, difficulty 
falling asleep and staying asleep due to pain, and recurrent 
painful urination.  The examiner found trigger points consistent 
with fibromyalgia on the back, thorax, and extremities.  The 
examiner opined that the Veteran had fibromyalgia with associated 
significant chronic pain syndrome and chronic fatigue.  The 
examiner suspected that the Veteran's chronic chest pain was 
likely related to ongoing fibromyalgia; however, other etiologies 
could not be excluded.

Another outpatient record from February 2007 indicates that the 
Veteran's pain was originally located in her front chest and then 
spread throughout her whole body, involving the posterior neck, 
upper back, mid and lower back, and all four extremities.  The 
Veteran described her pain as a constant stabbing, burning 
achiness all over her body.  Her symptoms were made worse by 
activity and alleviated by rest.  The examiner found multiple 
trigger points in her deltoid, biceps, wrist extensors, lumbar 
paraspinals, gluteus medius musculatures, iliotibial band, and 
tibialis anterior.  It was further noted that the condition of 
the Veteran was most consistent with fibromyalgia.

VA outpatient records from 2001 through 2009 contain her 
complaints of pain.

A March 2009 letter from E.A., P.A.-C., indicates that the 
Veteran suffers from multiple joint pain, fatigue, recurrent 
sinusitis, chronic costochondritis, and dysphagia.  It was noted 
that although the Veteran's fibromyalgia had a significant 
negative impact on her ability to function, her other disorders 
were also significant in their impact on her ability to function 
daily.

On VA fee-basis examination in July 2009, it was noted that the 
Veteran had been diagnosed with fibromyalgia, costochondritis, 
dysphagia, and interstitial cystitis.  She had pain in her chest, 
shoulders, and entire body.  She said she experienced easy 
fatigability, headaches, sleep disturbance, paresthesia, and 
stiffness.  She experienced her symptoms constantly.  The 
examiner noted 22 tender points located throughout the torso 
symmetrically.  X-rays of the ribs were normal.  The examiner 
opined that the Veteran's costochondritis and fibromyalgia were 
active because pain and tender points persisted despite 
treatment.  The examiner opined that pain limited some of the 
Veteran's activities.

During her August 2010 Board hearing, the Veteran testified that 
she experienced chronic fatigue and joint pain.  She said that 
daily activities, such as cleaning her house and cooking, were 
difficult.  Her sleep was impacted.  She had a therapy dog that 
she walked every day, but it was difficult for her to go to 
different events.  She said that she had not worked since 2005.  
She remarked that her chest pain had increased, and the pain 
would spread throughout her ribcage.

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Fibromyalgia

The Veteran is currently assigned a 40 percent disability 
evaluation for her service-connected fibromyalgia pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5025.  Under that diagnostic 
code, a 40 percent disability evaluation is warranted for 
fibromyalgia with widespread musculoskeletal pain and tender 
points, with or without associated fatigue, sleep disturbance, 
stiffness, paresthesias, headache, irritable bowel symptoms, 
depression, anxiety, or Raynaud's- like symptoms that are 
constant, or nearly so, and refractory to therapy.  The note to 
this diagnostic code defines "widespread pain" as pain in both 
the left and right sides of the body, that is both above and 
below the waist, and that affects both the axial skeleton (i.e., 

cervical spine, anterior chest, thoracic spine, or low back) and 
the extremities.  (Raynaud's disease is a primary or idiopathic 
vascular disorder characterized by bilateral attacks of 
intermittent bilateral ischemia of the fingers, toes, and 
sometimes ears and nose with severe pallor and often paresthesias 
and pain.  Dorland's Illustrated Medical Dictionary, 1420 (30th 
ed. 2003).)

Since the Veteran's fibromyalgia is rated as 40 percent 
disabling, which is the maximum schedular rating available under 
Diagnostic Code 5025, there is no legal basis upon which to award 
a higher schedular evaluation.  As such, that aspect of the 
Veteran's appeal must be denied.

The Veteran has asserted that she is entitled to a higher rating 
for her fibromyalgia through extraschedular consideration.  The 
threshold factor for extraschedular consideration is a finding 
that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, F.3d 
1366 (Fed. Cir. 2009).  

Here, as discussed above, the rating criteria for the disability 
at issue reasonably describe the Veteran's disability level and 
symptomatology.  Thus, as the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is adequate, and no referral for an extraschedular 
evaluation is required.  Id.





Costochondritis

In this case, the RO assigned the initial noncompensable rating 
for the Veteran's costochondritis pursuant to Diagnostic Code 
5321-5024, indicating that she has an unlisted disability rated 
on the basis of muscle and/or chest pain.

Diagnostic Code 5321 is used in rating injuries to Muscle Group 
XXI.  The muscles involved in MG XXI include the muscles of 
respiration, thoracic muscle group.  Muscle disability under this 
provision for the non-dominant group is evaluated as follows: 
slight (0 percent); moderate (10 percent); moderately severe (20 
percent), and severe (30 percent).

Diagnostic Code 5024 covers tenosynovitis, which is rated on 
limitation of motion of the affected parts, as arthritis, 
degenerative.  Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is evaluated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint involved.  When, however, the limitation of 
motion of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under DC 5003.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  38 C.F.R. § 
4.14 (2009).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability.  
See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In this case, as reviewed above, the primary symptomatology of 
the Veteran's costochondritis is chest pain.  However, the 
symptomatology of chest pain overlaps the symptomatology of the 
service-connected fibromyalgia.  In particular, the January 2006 
VA fee-basis examiner indicated that the Veteran had tender 
fibromyalgia points on bilateral parts of the chest.  As the 
symptomatology of chest pain has already been accounted for in 
the current 40 percent rating for fibromyalgia, an additional 
rating for the same symptomatology would amount to pyramiding, 
and is thus to be avoided.  See 38 C.F.R. § 4.14.

Similarly, as no referral for an extraschedular evaluation is 
required for fibromyalgia as discussed above, no referral for an 
extraschedular evaluation is required for costochondritis, as the 
symptomatology overlaps.

Conclusion

In reaching the conclusions above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

Entitlement to an initial rating in excess of 40 percent for 
fibromyalgia is denied.

Entitlement to an initial compensable rating for costochondritis 
is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


